Slip Op. 14 - 145


     UNITED STATES COURT OF INTERNATIONAL TRADE

                                                     :
CATFISH FARMERS OF AMERICA, et al.,                  :
                                                     :
                            Plaintiffs,              :
                                                     :
                       v.                            : Before: R. Kenton Musgrave, Senior Judge
                                                     :
UNITED STATES,                                       : Court No. 11-00110
                                                     :
                            Defendant.               :
                                                     :

                                           JUDGMENT

                Musgrave, Senior Judge: This court’s slip opinion 13-64, 37 CIT (2013), having
granted the plaintiffs’ motion for judgment on the agency record compiled sub nom. Certain Frozen
Fish Fillets from the Socialist Republic of Vietnam: Final Results of the Sixth Antidumping Duty
Administrative Review and Sixth New Shipper Review, 76 Fed. Reg. 15941 (Mar. 22, 2011) (“Final
Results”), to the extent of remand to the International Trade Administration, U.S. Department of
Commerce (“Commerce”) to clarify or reconsider its analysis of certain issues addressed in slip
opinion 13-63, 37 CIT (2013) that pertain to this case; and the defendant having filed Commerce’s
Final Results of Redetermination pursuant to court remand, upon which the court has received
interested parties’ written comments; and the court having issued its decision thereon in the context
of the opinion on Court No. 11-00109 issued this date; Now therefore, after due deliberation, it is

              ORDERED, ADJUDGED, and DECREED that Commerce’s Final Results of
Redetermination dated Jan. 17, 2014, be, and they hereby are, sustained as to this Court No. 11-
00110.

               So ordered.


                                                       /s/ R. Kenton Musgrave
                                                       R. Kenton Musgrave, Senior Judge

Dated: December 18, 2014
       New York, New York